IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1772
                             Filed January 28, 2015


DURIUS ANTWAN DAVIS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Todd A. Geer,

Judge.



      Durius Davis appeals from the district court’s dismissal of his application

for postconviction relief. AFFIRMED.



      Darrell G. Meyer, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Kim Griffith, Assistant

County Attorney, for appellee State.




      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


POTTERFIELD, J.

       Durius Davis appeals from the district court’s dismissal of his application

for postconviction relief.

       I. Factual and Procedural Background

       On June 28, 2009, Davis was talking with Corvelous Caston on the

sidewalk in a residential neighborhood of Waterloo. Caston turned and began to

walk away from Davis. Davis drew a firearm and shot Caston. Caston fell to the

ground, and Davis fired several more shots downward at Caston before fleeing

the scene. Tracy Seals, a resident of the house in front of which the shooting

occurred, observed the entire incident. After fleeing the scene, Davis met with

his girlfriend, Lesha Lynn. He told her that “he shot somebody” five or six times.

       Davis was later intercepted by the police, who took him into the station for

a lengthy interrogation. By the end of the four-hour interrogation, Davis told

officers he had been near the scene of the shooting, heard shots, and saw the

victim fall to the ground. In his statements to the officers, he adamantly denied

shooting Caston.

       Caston recovered from his injuries and testified at trial along with Seals

and Lynn. Davis was convicted of willful injury causing serious bodily injury with

a firearm. Davis appealed, claiming his trial attorney was ineffective on four

bases, but this court declined to rule because the state of the record and

preserved Davis’s claims for postconviction relief. See State v. Davis, No. 10-

1935, 2012 WL 150481, at *1 (Iowa Ct. App. Jan. 19, 2012). He applied for
                                               3


postconviction relief from the district court.1            The district court denied the

application after a thorough review of the record of Davis’s interrogation, finding

no evidence the statements were made involuntarily and that any prejudice from

the redacted statements entered into evidence was harmless. Davis appeals.

       II. Standard of Review

       “We review ineffective-assistance-of-counsel claims de novo.” Rhoades v.

State, 848 N.W.2d 22, 26 (Iowa 2014).

       III. Discussion

       To receive postconviction relief for ineffective assistance, an applicant

must show by a preponderance of the evidence that counsel breached an

essential duty and that prejudice resulted. See Lamasters v. State, 821 N.W.2d
856, 866 (Iowa 2012) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)); Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001). “If the claim lacks

prejudice, it can be decided on that ground alone without deciding whether the

attorney performed deficiently.” Ledezma, 626 N.W.2d at 142.

       To demonstrate prejudice, the applicant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Lamasters, 821 N.W.2d at 866. We

make such a determination by asking whether there is a reasonable probability

that, absent counsel’s alleged errors, “the factfinder would have had a

reasonable doubt respecting guilt.” Id.


1
  Davis applied for postconviction relief in two cases: a robbery in which he entered a
guilty plea and this conviction after jury trial for willful injury causing serious injury. Both
claims were denied. He raises on appeal only the issue of the absence of a motion to
suppress his statements in the willful-injury case.
                                         4


       Davis claims his counsel was ineffective for failing to seek suppression of

statements he made during his interrogation. However, even if those statements,

which were largely denials of his involvement in the shooting, had been

suppressed, there is overwhelming evidence of Davis’s guilt in this case. The

eyewitness testimony of the victim and Seals combined with the testimony of

Lynn—to whom Davis confessed on the night of the incident—are overwhelming

evidence of Davis’s guilt. The suppression of the redacted statements to the

police would not result in a reasonable doubt respecting Davis’s guilt.

       Because Davis was not prejudiced by the admission of the statements he

made during police interrogation, we need not determine whether his counsel

breached a duty in failing to move for their suppression.           The district court

properly dismissed Davis’s application for postconviction relief.

       AFFIRMED.